                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Roger Allen Dyke,                             )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 6:19-cv-1521-TMC
       v.                                     )
                                              )                    ORDER
Dr. John McCree, Nurse Burdetter,             )
Nurse Jones, Nurse Hatfield,                  )
Lieutenant Brazzy, Captain Lisa Young,        )
Nurse Troll, Nurse Cooper,                    )
                                              )
                       Defendant.             )

       Plaintiff is a state prisoner proceeding pro se and in forma pauperis. In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this action was referred to a magistrate

judge for pretrial handling. On June 12, 2019, the magistrate judge entered an order authorizing

service of process and informing Plaintiff that he was responsible for providing sufficient

information to identify the defendants on the USM-285 forms. (ECF No. 13 at 2). The order further

cautioned that “[a]n Unserved Defendant may be dismissed as a party to this case if not served

within the time limit governed by Rule 4(m) and this Order.” Id. at 3. On July 23, 2019, the

summons were returned unexecuted as to Lieutenant Brazzy and Nurse Cooper. (ECF No. 17).

The magistrate judge issued a subsequent order allowing Plaintiff until August 14, 2019, to return

new summons and Forms USM-285 for Lieutenant Brazzy and Nurse Cooper. (ECF No. 19). In

that order, the magistrate judge warned Plaintiff that failure to respond to the order or to provide

new summons and Forms USM-285 as to Lieutenant Brazzy and Nurse Cooper may result in the

magistrate judge recommending dismissal as to those defendants without prejudice. Id. at 2.

Plaintiff did not respond to the court order, nor did he provide new summons and Forms USM-

285. Before the court is the magistrate judge’s Report and Recommendation (“Report”),


                                                  1
recommending that Lieutenant Brazzy and Nurse Cooper be dismissed from the case pursuant to

Fed. R. Civ. P. 4(m). (ECF No. 44). Plaintiff was advised of his right to file objections to the

Report. Id. at 4. However, Plaintiff filed no objections to the Report, and the time to do so has

now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 44), which is incorporated

herein by reference. Accordingly, Lieutenant Brazzy and Nurse Cooper are DISMISSED from

the case. *

        IT IS SO ORDERED.

                                                       s/Timothy M. Cain
                                                       United States District Judge
Anderson, South Carolina
October 25, 2019

                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.



        *
            Such dismissal is without prejudice.

                                                   2
